Case 6:20-cv-00030-MJJ-CBW Document 21 Filed 02/18/21 Page 1 of 1 PageID #: 636




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

 BLAKE SIMON                              CIVIL ACTION NO. 6:20-CV-00030

 VERSUS                                   JUDGE JUNEAU

 U S COMMISSIONER OF SOCIAL               MAGISTRATE JUDGE WHITEHURST
 SECURITY


                                   JUDGMENT

       THIS MATTER was referred to United States Magistrate Judge Carol B.

 Whitehurst for report and recommendation, Rec. Doc. 20. After an independent

 review of the record, and noting the absence of any objection, this Court concludes

 that the Magistrate Judge’s report and recommendation is correct and adopts the

 findings and conclusions therein as its own. Accordingly,

        IT IS ORDERED, ADJUDGED, AND DECREED that, consistent with

  the report and recommendation, the decision of the Commissioner is

  AFFIRMED, and this matter is DISMISSED WITH PREJUDICE.

        THUS DONE AND SIGNED in Lafayette, Louisiana, on this 18th day of

  February, 2021.




                                           MICHAEL J. JUNEAU
                                           UNITED STATES DISTRICT JUDGE
